

114 SRES 388 ATS: Supporting the goals of International Women's Day.
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 388IN THE SENATE OF THE UNITED STATESMarch 3, 2016Mrs. Shaheen (for herself, Ms. Collins, Mrs. Boxer, Ms. Mikulski, Mr. Markey, Mrs. Feinstein, Mr. Whitehouse, Ms. Baldwin, Mrs. Gillibrand, Mrs. Murray, Mr. Durbin, Mr. Cardin, Mr. Kirk, Ms. Warren, Mr. Murphy, Ms. Cantwell, Mr. Menendez, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 16, 2016Reported by Mr. Corker, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicApril 13, 2016Considered, amended, and agreed to with an amended preambleRESOLUTIONSupporting the goals of International Women's Day.
	
 Whereas, in March 2016, there are more than 3,640,000,000 women in the world; Whereas women around the world—
 (1)have fundamental rights; (2)participate in the political, social, and economic lives of their communities;
 (3)play a critical role in providing and caring for their families;
 (4)contribute substantially to economic growth and the prevention and resolution of conflict; and (5)as farmers and caregivers, play an important role in the advancement of food security for their communities;
 Whereas the advancement of women around the world is a foreign policy priority for the United States;
 Whereas, on July 28, 2015, in Mandela Hall at the African Union in Addis Ababa, Ethiopia, the President told individuals in Africa—
 (1)if you want your country to grow and succeed, you have to empower your women. And if you want to empower more women, America will be your partner; and
 (2)girls cannot go to school and grow up not knowing how to read or write—that denies the world future women engineers, future women doctors, future women business owners, future women presidents—that sets us all back;
 Whereas 2015 marked the 20th anniversary of the Fourth World Conference on Women, where 189 countries committed to integrating gender equality into each dimension of society;
 Whereas 2016 will mark the 5-year anniversary of the establishment of the first United States National Action Plan on Women, Peace, and Security, which includes a comprehensive set of commitments by the United States to advance the meaningful participation of women in decisionmaking relating to matters of war or peace;
 Whereas the first United States National Action Plan on Women, Peace, and Security states that, Deadly conflicts can be more effectively avoided, and peace can be best forged and sustained, when women become equal partners in all aspects of peace-building and conflict prevention, when their lives are protected, their experiences considered, and their voices heard.;
 Whereas there are 58 national action plans around the world, and there are 15 national action plans known to be in development;
 Whereas at the White House Summit on Countering Violent Extremism in February 2015, leaders from more than 60 countries, multilateral bodies, civil society, and private sector organizations agreed to a comprehensive action agenda against violent extremism that—
 (1)highlights the importance of the inclusion of women in countering the threat of violent extremism; and
 (2)notes that women are partners in prevention and response, as well as agents of change; Whereas women remain underrepresented in conflict prevention and conflict resolution efforts, despite the proven success of women in conflict-affected regions in—
 (1)moderating violent extremism; (2)countering terrorism;
 (3)resolving disputes through nonviolent mediation and negotiation; and
 (4)stabilizing societies by improving access to peace and security—
 (A)services; (B)institutions; and
 (C)venues for decisionmaking; Whereas according to the United Nations, peace negotiations are more likely to end in a peace agreement when women’s groups play an influential role in the negotiation process;
 Whereas according to a study by the International Peace Institute, a peace agreement is 35 percent more likely to last at least 15 years if women participate in the development of the peace agreement;
 Whereas according to the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State, the full and meaningful participation of women in security forces vastly enhances the effectiveness of the security forces;
 Whereas, on August 30, 2015, the Secretary of State and the Secretary of State for Foreign and Commonwealth Affairs of the United Kingdom highlighted, our goal must be to build societies in which sexual violence is treated—legally and by every institution of authority—as the serious and wholly intolerable crime that it is. We have seen global campaigns and calls to action draw attention to this issue and mobilize governments and organizations to act. But transformation requires the active participation of men and women everywhere. We must settle for nothing less than a united world saying no to sexual violence and yes to justice, fairness and peace.;
 Whereas according to the United Nations Children's Emergency Fund (referred to in this preamble as UNICEF), in 2014— (1)700,000,000 women or girls had been married before the age of 18; and
 (2)250,000,000 women or girls had been married before the age of 15; Whereas, on October 11, 2013, the President strongly condemned the practice of child marriage;
 Whereas according to UNICEF— (1)approximately 1/4 of girls between the ages of 15 and 19 are victims of physical violence; and
 (2)it is estimated that 1 in 3 women around the world has experienced some form of physical or sexual violence;
 Whereas according to the 2012 report of the United Nations Office on Drugs and Crime entitled the Global Report on Trafficking in Persons—
 (1)adult women account for between 55 and 60 percent of all known trafficking victims worldwide; and
 (2)adult women and girls account for approximately 75 percent of all known trafficking victims worldwide;
 Whereas women in conflict zones are subjected to physical or sexual violence, including rape, other forms of sexual violence, and human trafficking;
 Whereas 603,000,000 women live in countries in which domestic violence is not criminalized; Whereas, on August 10, 2012, the President announced the United States Strategy to Prevent and Respond to Gender-Based Violence Globally, the first interagency strategy to address gender-based violence around the world;
 Whereas, in December 2015, the Department of State released a report on the implementation of the United States Strategy to Prevent and Respond to Gender-Based Violence Globally that states, Addressing GBV is intimately tied to a range of global efforts that address gender equality and women’s and girls’ empowerment, whether in peacetime or in the midst of conflict. This includes addressing GBV as part of efforts to raise the status of adolescent girls and through women’s economic empowerment activities.;
 Whereas the ability of women and girls to realize their full potential is critical to the ability of a country to achieve—
 (1)strong and lasting economic growth; and (2)political and social stability;
 Whereas according to the United Nations Educational, Scientific, and Cultural Organization, 2/3 of the 775,000,000 illiterate individuals in the world are female; Whereas according to the World Bank Group, 150,000,000 children currently enrolled in school will drop out before completing primary school, not less than 100,000,000 of whom are girls;
 Whereas according to the United States Agency for International Development, in comparison with uneducated women, educated women are—
 (1)less likely to marry as children; and (2)more likely to have healthier families;
 Whereas the goal of the United Nations Millennium Project to eliminate gender disparity in primary education was reached in most countries by 2015, but more work remains to achieve gender equality in primary education worldwide;
 Whereas in September 2015 world leaders rededicated themselves to ending discrimination against women and girls and advancing equality for women worldwide;
 Whereas according to the United Nations, women have access to fewer income earning opportunities and are more likely to manage the household or engage in agricultural work than men, making women more vulnerable to economic insecurity caused by—
 (1)natural disasters; or (2)long term changes in weather patterns;
 Whereas according to the World Bank Group, women own or partially own more than 1/3 of small- and medium-sized enterprises in developing countries, and 40 percent of the global workforce is female, but female entrepreneurs and employers have disproportionately less access to capital and other financial services than men;
 Whereas according to the United Nations, women earn less than men globally; Whereas despite the achievements of individual female leaders—
 (1)women around the world remain vastly underrepresented in—
 (A)high-level positions; and (B)national and local legislatures and governments; and
 (2)according to the Inter-Parliamentary Union, women account for only 22 percent of national parliamentarians and 17.7 percent of government ministers;
 Whereas according to the World Health Organization, during the period beginning in 1990 and ending in 2015, global maternal mortality decreased by approximately 44 percent, but approximately 830 women die from preventable causes relating to pregnancy or childbirth each day, and 99 percent of all maternal deaths occur in developing countries;
 Whereas according to the World Health Organization— (1)suicide is the leading cause of death for girls between the ages of 15 and 19; and
 (2)complications from pregnancy or childbirth is the second-leading cause of death for those girls; Whereas the Office of the United Nations High Commissioner for Refugees reports that approximately 1/2 of—
 (1)refugees and internally displaced or stateless individuals are women; and (2)the 59,500,000 displaced individuals in the world are women;
 Whereas it is imperative— (1)to alleviate violence and discrimination against women; and
 (2)to afford women every opportunity to be full and productive members of their communities;
 Whereas, on October 10, 2014, Malala Yousafzai became the youngest ever Nobel Peace Prize laureate for her work promoting the access of girls to education; and
 Whereas March 8, 2016, is recognized as International Women’s Day, a global day— (1)to celebrate the economic, political, and social achievements of women in the past, present, and future; and
 (2)to recognize the obstacles that women face in the struggle for equal rights and opportunities: Now, therefore, be it
 That the Senate— (1)supports the goals of International Women’s Day;
 (2)recognizes that the empowerment of women is inextricably linked to the potential of a country to generate—
 (A)economic growth; (B)sustainable democracy; and
 (C)inclusive security; (3)recognizes and honors individuals in the United States and around the world, including women human rights defenders and civil society leaders, that have worked throughout history to ensure that women are guaranteed equality and basic human rights;
 (4)reaffirms the commitment— (A)to end discrimination and violence against women and girls;
 (B)to ensure the safety and welfare of women and girls;
 (C)to pursue policies that guarantee the basic human rights of women and girls worldwide; and
 (D)to promote meaningful and significant participation of women in every aspect of society and community;
 (5)supports sustainable, measurable, and global development that seeks to achieve gender equality and the empowerment of women; and
 (6)encourages the people of the United States to observe International Women’s Day with appropriate programs and activities.